DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 05/12/2022. In virtue of this communication, claims 1 – 15 have been amended. Claims 1 – 15 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1 – 15 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Lin et al. (2019/0297577) is the closest prior art to the application invention, which discloses method and apparatus for power saving signal design in NR by receiving, from a serving cell, a set of configurations, receiving a power saving signal (PoSS) from a first downlink channel based on the received set of configurations, acquiring a first part of information for power saving from the PoSS, receiving, based on the received set of configurations, a second downlink channel that is a control channel, and acquiring a second part of information for the power saving from the received second downlink channel. Lin et al also teaches that each DL bandwidth part (BWP) configured to a UE in a serving cell, the UE can be provided by higher layer signaling a number of a control resource set (CORESETs); for each CORESET, the UE is provided: a CORESET index p; a DM-RS scrambling sequence initialization value; indicating quasi co-location information of the DM-RS antenna port for PDCCH reception.
Hwang et al. (2021/0297987) is the closest prior art to the application invention, which discloses the UE receive a wake-up signal (WUS) resource to monitor control channel, i.e., PDCCH, the PDCCH is transmitted on one control channel element (CCE) or aggregation of multiple consecutive CCEs, the CCE is a logical allocation unit used to provide the PDCCH with a coding rate based on the state of a radio channel. The base station determines the PDCCH format depending on DCI to be transmitted to the UE and adds a cyclic redundancy check (CRC) to control information, the CRC is masked with a unique identifier (e.g., radio network temporary identifier (RNTI)) according to the owner or usage of the PDCCH, i.e., if the PDCCH is for a specific UE, the CRC is masked with a unique UE identifier (e.g., cell-RNTI). 3Hwang et al. (2021/0377854) also teaches a wireless device receiving configuration information on a power saving signal, the power saving signal can be used to signal that the downlink channel or the downlink signal should be monitored later. The base station determines a PDCCH format according to the DCI to be sent to the terminal and adds a CRC (cyclic redundancy check) to control information, the CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH, i.e., in case the PDCCH is for a specific terminal, the terminal's unique identifier, such as C-RNTI (cell-RNTI), is masked to the CRC, and the device may receive a PDCCH or another downlink signal even after receiving a power saving signal.
	However, the prior art of record fails to disclose singly or in combination to render obvious that  the monitored first control signal includes identification of the user equipment and an indicator having a first value, controls the transceiver to receive the second control signal on a second set of resources; and when the received second control signal includes bandwidth part information for reception of a Physical Downlink Control Channel (PDCCH) and/or a Physical Downlink Shared Channel (PDSCH), controls the transceiver to receive the PDCCH and/or PDSCH on the indicated bandwidth part, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645